Exhibit 3.1 THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF PROTAGENIC THEREAPEUTICS, INC. Protagenic Therapeutics, Inc. (the “ Corporation ”), a corporation organized and existing under the General Corporation Law of the State of Delaware, does hereby certify as follows: 1.The name of the Corporation is Protagenic Therapeutics, Inc. The name under which the Corporation was originally incorporated is "Millbrook Acquisition Corp.", and the Corporation's original Certificate of Incorporation was filed with the Secretary of State of the State of Delaware on February 3, 1994. 2.This Third Amended and Restated Certificate of Incorporation was duly adopted by the Board of Directors of the Corporation and its stockholders in accordance with Sections 242 and 245 of the General Corporation Law of the State of Delaware (the “
